COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GEORGE A. MOLINAR,                            §              No. 08-14-00299-CV

                      Appellant,               §                 Appeal from the

 v.                                            §           County Court at Law No. 3

 MOHD RAFAEI,                                  §            of El Paso County, Texas

                                               §             (TC# 2013-CCV02705)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se third motion for extension of time within

which to file the brief until October 15, 2015. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. George A. Molinar, the Appellant, prepare the

Appellant’s Pro Se brief and forward the same to this Court on or before October 15, 2015.

       IT IS SO ORDERED this 8th day of September, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.